Brooke, J.
(dissenting). The facts involved herein are sufficiently set forth in the opinion of my Brother Moore. I desire only to emphasize the form of the dedication, which is as follows:
“Know all men by these presents: That the Grosse Pointe Land Company has caused the land embraced in the annexed plat to be surveyed, laid out and platted, to be known as ‘The Marshland boulevard sub. of part of private claim 321, Detroit, Wayne county, .Michigan/ and that the streets and alleys shown on said plat are hereby dedicated to the use of the public,”
- — and the resolution of the common council accepting said plat in the following terms:
“Resolved, that the plat of Marshland boulevard subdivision, part of private claim 321, be and the same is hereby accepted and approved, and the commissioner of public works be and he is hereby directed to sign and approve the same.”
Like language of acceptance and dedication was used as to the adjoining plat. I call attention to the language .of dedication and acceptance for the purpose of emphasizing the fact that nothing is shown of record indicating that “Lakewood boulevard” was treated either, by the owners of the property in dedicating, or by the city authorities in accepting the plat, in any manner which would distinguish it from an ordinary street. Although the claim is made in the brief of counsel for plaintiff that the mere calling of a street a boulevard has some bearing upon the question here involved, I am of the opinion that such claim is utterly without foundation. We have in the city of Detroit as pointed out by counsel for the defendant many so-called “boulevards” which are simply “streets/; among them the following: Boston, Chicago, *197Dexter, Hamilton, Lafayette, Park, Washington, most of which remain under the jurisdiction of the board of public works. Nothing therefore can be predicated upon the mere use of the word “boulevard” instead of “street.” Plaintiff’s right, if any, in the premises must be based on the testimony of Mr. Freud, and upon the resolution of the common council of February 17, 1914.
The law relative to the admissibility of Mr. Freud’s testimony is stated as follows:
“To show the intention of the alleged dedicator with reference to acts of dedication, either for or against the dedication, his declarations made at the time of the acts or so near that time as to be a part of the transaction are admissible in evidence as a part of the res gestee. Such declarations will not be admissible, however, after the dedication has become irrevocable by acceptance.” 13 Cyc. p. 472.
See cases cited in note 18. My conclusion is that Mr. Freud’s testimony should have been excluded, and, so excluded, there remains only for consideration the legal effect of the resolution of February 17, 1914, placing “the street or highway known as Lakewood boulevard * * * under the control of the department of parks and boulevards.” Two years later and on April 18, 1916, this resolution was rescinded. In the meantime no money had been appropriated by the city of Detroit for the paving of Lakewood boulevard at public expense.
Assuming but not determining that the common council of the city of Detroit hasi authority by mere resolution to change the character of a highway from that of an ordinary “street” to a “boulevard” and place it under the jurisdiction of the department of parks and boulevards, such action is simply an exercise of a legislative function which may in the discretion of the legislative body be changed or rescinded at any *198later time. In other words the power to enact, in the absence of contractual relations, implies the power to rescind.
The case of Scovel v. City of Detroit, 159 Mich. 95, cited and relied upon by counsel for plaintiff, has no¡ bearing upon the question here under consideration, in that case the court had under consideration the Grand boulevard encircling the city of Detroit, provided for by an act of the legislature in which there appears the following:
“The city of Detroit may annually raise and appropriate funds for the uses and purposes of the said boulevard, but shall raise the same by taxation only, and after approval of the board of estimates and in the manner provided by law for raising funds for the general purposes of the said city.” Act No. 374, Local Acts 1879, § 16.
The conveyance from Scovel to the city contained the following language:
“Said strip of land is conveyed only for the use of a public boulevard as contemplated by Act No. 374, passed by the legislature of Michigan in 1879,” etc.
In passing upon the question there involved this court said:
“The language of the deeds that ‘said strip of land is conveyed only for the use of a public boulevard as contemplated by Act No. 374,’ etc., should be construed, in the light of surrounding circumstances, as referring to a boulevard to be improved and maintained by general taxation only. Under this construction the acceptance of the deeds by the city raised an implied contract, at least, not to levy special assessments upon the grantor’s abutting property.”
It cannot be contended that the dedication and acceptance in the case at bar imports any contractual relations between the city and the owners by the terms of which the street known as Lakewood boulevard should be improved at public expense. I am of the *199opinion, that plaintiff, in purchasing her lot upon the street in question after the resolution of the common council placing said street under, the jurisdiction of the department of parks and boulevards was passed, must be held to have done so with the knowledge that the power to enact said legislation implied a power to rescind and therefore that at any time thereafter the common council might, as it ultimately did, withdraw said street from the jurisdiction of the department of parks and boulevards and return it to its status as a common or ordinary street, improvement of which in the first instance is, under the charter assessable to the abutting owner.
A decree should be entered in this court dismissing plaintiff’s bill of complaint with costs.
Kuhn, J., concurred with Brooke, J.
The late Justice Ostrander took no part in this decision.